[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1737

                      ROSS E. MITCHELL,

                    Plaintiff, Appellant,

                              v.

    ROBERT A. MULLIGAN, IN HIS OFFICIAL CAPACITY AS CHIEF
       JUSTICE OF THE SUPERIOR COURT OF MASSACHUSETTS,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]                                                                 

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Ross E. Mitchell on brief pro se.                            
Scott Harshbarger,  Attorney General  of Massachusetts, and  Peter                                                                              
Sacks, Assistant Attorney General on brief for appellee.             
Robert  L.  Oakley, Washington  Affairs  Representative,  American                              
Association of  Law Libraries,  Georgetown University  Law Center,  on
brief for appellant, amici curiae.

                                         

                      December 12, 1997
                                         

     Per Curiam.   We have carefully reviewed the  record and                           

briefs  and  conclude   that  dismissal  was  proper.     The

Constitution does not require governmental decision-makers to

treat all individuals identically.  Differences in  treatment

which  are rationally  related to legitimate  state interests

are permissible unless they trammel fundamental rights or are

drawn  upon inherently  suspect distinctions.    City of  New                                                                         

Orleans v. Dukes, 427 U.S.  297, 303 (1976)(per curiam).  The                            

rational  basis for the  Superior Court's policy  is manifest

from the complaint  and accompanying documents.    The policy

engenders  no   suspect  classification   and  deprives   the

appellant  of no fundamental right.  Under the circumstances,

the district  court did not  abuse its discretion  by denying

the appellant leave to amend.1                                         1

     The  judgment below  is affirmed.    See 1st  Cir.Loc.R.                                                         

27.1.

                                                    

   1 Appellant's motion for oral argument is hereby denied.               1

                             -1-